WHEELER, District Judge.
This importation is of commercial carbonate of baryta, and was assessed at 25 per cent, ad valorem, under paragraph 3 of the act of July 24, 1897, 30 Stat. 151 [U. S. Comp. St. 1901, p. 1627], which lays that duty on “alkalies, alkaloids, distilled oils, expressed oils, rendered oils, and all combinations of the foregoing, and all chemical compounds and salts not specially provided for.” Section 2 of the act provides that “the following articles when imported shall be exempt from duty”: “489. Baryta, carbonate of, or witherite.” 30 Stat. 196 [U. S. Comp. St. 1901, p. 1681]. One is chemically prepared, and the other is a native ore of the same kind, used for the same purpose. A prominent meaning of the word “or” is “either,” as a distributive. Under the words of the section, both are “following articles,” and the plain meaning of the words of the paragraph would seem to be that either carbonate of baryta or witherite is exempt. If not either, but only witherite, the other words would have no meaning whatever, and all words in a statute are supposed to have some meaning. The evidence shows that under similar words in the act of October 1, 1890, par. 500 (26 Stat. 604), this was by the customs officers passed free. U. S. v. Ducas, 24 C. C. A. 121, 78 Fed. 339, was in relation to acetate of copper as verdigris, under paragraph 749 in the free list of the act of 1890 (26 Stat. 610), which read “verdigris or subacetate of copper.” There the acetate of copper was not mentioned by name, nor claimed to be included except as a kind of verdigris. Here the carbonate of baryta is expressly named, with witherite, but neither is claimed to be included within the other. There is no apparent reason for excluding one, more than the other, from the free list; and that case does not seem to require that the carbonate expressly mentioned in, should be excluded from, the list.
Decision reversed.